Name: Council Regulation (EEC) No 716/90 of 22 March 1990 temporarily suspending the autonomous common customs tariff duties on a number of agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 3 . 90 Official Journal of the European Communities No L 80/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 716/90 of 22 March 1990 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the Annex hereto shall be suspended at the level indicated against each of them. These suspensions shall be valid  from 1 April to 31 December 1990 for the product mentioned in Table I,  from 1 July to 31 December 1990 for the products mentioned in Table II,  from 1 July 1990 to 30 June 1991 for the products mentioned in Table III . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production in the Community of the products specified in this Regulation is currently inadequate or non-existent ; whereas producers thus cannot meet the needs of user industries in the Community ; Whereas in certain cases it is in the interest of the Community to suspend the autonomous Common Customs Tariff duties only partially, particularly since the goods in question are produced in the Community, and in the other cases to suspend them totally ; Whereas, in view of the difficulty of assessing accurately short-term trends in the economic situation in the rele ­ vant sectors, suspension measures should be taken only temporarily by fixing their period of validity by reference to the interests of Community production, Article 2 This Regulation shall enter into force on 1 April 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 March 1990 . For the Council The President P. FLYNN No L 80/2 Official Journal of the European Communities 27. 3 . 90 ANNEX Notes for the purpose of the following tables : (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . (b) The suspension shall apply to fish intended to undergo any operation unless they are intended to undergo exclusively one or more of the following operations :  cleaning, gutting, tailing, heading,  cutting (excluding filleting or cutting of frozen blocks),  sampling, sorting,  labelling,  packing,  chilling,  freezing,  deep freezing,  thawing, separation, The suspension is not allowed for products intended, in addition, to undergo treatment (or operations) qualifying for suspension where such treatment (or operations) is (are) carried out at retail or catering level. The suspension of customs duties shall apply only to fish intended for human consumption. (c) However, the suspension is not allowed where processing is carried out by retail or catering undertakings . TABLE I CN code Description Rate of autonomous duty(%) ex 0710 21 00 Peas in pods, of the species Pisum sativum of the variety Hortense axiphium, frozen, of a thickness not exceeding 6 mm, to be used, in their pods, in the manufacture of prepared meals (a) (c) 0 TABLE II CN code Description Rate of autonomous duty(%) ex 0302 69 95 Lump fish (Cyclopterus lumpus) with roe, fresh or chilled, for processing (a) 0 ex 0302 70 00 ex 0303 80 00 Hard fish roes, fresh, chilled or frozen 0 ex 0305 20 00 Hard fish roes, salted or in brine 0 ex 071 1 90 50 Mushrooms, excluding cultivated mushrooms within the meaning of CN code 0709 51 10, in salted or sulphur water, or to which other substances ensuring their temporary preservation have been added, but not specially prepared for immediate consumption 3 ex 0713 33 90 Beans, white, dried, of the species Phaseolus vulgaris, of which not more than 2 % by weight are retained by a screen with apertures of 8 mm in diameter, for use in the food-canning industry (a) 0 ex 0804 10 00 Dates, fresh or dried, for packing for retail sale into immediate packing or a net capacity not exceeding 1 1 kg 0 ex 1604 30 90 Hard fish roes, washed, cleaned of adherent organs and simply salted or in brine 0 2309 90 10 Fish or marine mammal solubles 0 27. 3 . 90 Official Journal of the European Communities No L 80/3 TABLE III CN code Description Rate of autonomous dury(%) 0302 65 20 0303 75 20 ex 0304 10 98 ex 0304 90 98 Dogfish of the species Squalus acanthias, fresh, chilled or frozen 6 ex 0302 65 95 ex 0303 79 99 Red snapper (Lutjanus purpureas), fresh, chilled or frozen, for processing (a) (c) 0 ex 0302 69 95 ex 0303 79 99 Sturgeons, fresh, chilled or frozen, for processing (a) (b) 0 ex 0303 10 00 Pacific salmon (Oncorhynchus spp.), frozen and headless, for the processing industry for manufacture into pastes or spreads (a) 0 ex 0303 80 00 Fish milk, frozen, for the manufacture of deoxyribonucleic acid (dna) or protamine sulphate (a) 0 ex 0306 19 90 ex 0306 29 90 Krill for processing (a) 0 ex 0712 30 00 Mushrooms, excluding cultivated mushrooms within the meaning of CN code 0709 51 10, dried, whole or in identifiable slices or pieces, for treatment other than simple repacking for retail sale 3 ex 0804 10 00 Dates, fresh or dried, for the processing industry, other than for the production of alcohol (a) 0 ex 0810 40 50 Fruit of the species Vaccinium macrocarpon, fresh 0 ex 0810 90 80 Rose-hips, fresh 0 0811 90 50 0811 90 70 ex 081 1 90 90 Fruit of the genus Vaccinium, whether or not cooked, frozen, not containing added sugar or other sweetening matter 0 ex 0811 90 90 Rose-hips, whether or not cooked, frozen, not containing added sugar or other sweetening matter 0 ex 1212 20 00 Seaweeds and other algae, for the processing industry, other than for the production of animal fooder (a) 0 ex 1507 90 10 Purified soya-bean oil in glass bottles . Each bottle holds 10 litres of purified soya ­ bean oil containing by weight :  a minimum of 8,5 % and a maximum of 1 2 % of palmitic acid esters,  a minimum of 2,5 % and a maximum of 4,7 % of stearic acid esters,  a minimum of 22,4% and a maximum of 29 % of oleic acid esters ,  a minimum of 46,6 % and a maximum of 53,7 % of linoleic acid esters,  a minimum of 7,4% and a maximum of 11 % of linolenic acid esters, and containing :  not more than 5 millimoles of free fatty acid per kilogram of oil,  phospholipids corresponding to a nitrogen content not exceeding 0,04 mg per gram of oil . The soya-bean oil covered by this description is destined for the preparation of emulsions for injections (a) 8 maximum ECU 125/ 100 kg net plus a compensatory amount in certain conditions ex 1604 11 00 ex 1604 20 10 Pacific salmon (Oncorhynchus spp.), for the processing industry for manufacture into pastes or spreads (a) 0 ex 1605 10 00 Crabs of the species 'King' (Paralithodes camchaticus), 'Hanasaki' (Paralithodes brevipes), 'Kegani ' (Erimacrus isenbecki), 'Queen' and 'Snow' (Chionoecetes spp.), 'Red' (Geryon quinquedens), 'Rough stone' (Neolithodes asperrimus), Lithodes antartica, 'Mud' (Scylla serrata), 'Blue' (Portunus spp.), simply boiled in water and shelled, whether or not frozen, in immediate packings of a net content of 2 kg or more 0 ex 1605 30 00 Lobster flesh, cooked, for the processing industry for the manufacture of butters based on lobster, or of pastes, pates, soups or sauces (a) (c) 10 :